DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 1/10/22 is acknowledged.  Claims 9-15 have been canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 4, the term “similar” is vague and indefinite as to what materials is encompassed by the term “similar” and if all the potential materials are supported by the specification.  The Examiner suggests deleting the phrase.
Regarding claim 6, the term “the packing substrate” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347).
Fu et al. (2018/0148246) teaches applying a heat activatable insulating composition to a substrate, drying the heat activatable insulation coating to remove water 
Fu et al. (2018/0148246) fails to teach applying the heat activatable insulation composition by a flexographic coater as it teaches a screen coater [0063].
Debraal et al. (2002/0182347) teaches a similar process whereby a heat activatable coating is applied to a substrate, dried and heated to form an expandable protective material.  Debraal et al. (2002/0182347) teaches using a variety of coating techniques including a screen coater and flexographic coater [0070].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fu et al. (2018/0148246) process to include coating by a flexographic coater as evidenced by Debraal et al. (2002/0182347) with the expectation of achieving similar success as both techniques are taught to be interchangeable.   
Regarding claim 6, Fu et al. (2018/0148246) teaches applying an adhesive to the edges and laminating to form a multi-layered substrate [0006].
Regarding claim 7, Fu et al. (2018/0148246) teaches a roll to roll process for forming the insulated laminate ([0025], {0074], Figs. 1A,1B,14A,15).
Regarding claim 8, Fu et al. (2018/0148246) teaches applying heat to dry and activate the coating to expand and these heaters can be utilized for both steps [0072].  Debraal et al. (2002/0182347) teaches radiant heaters and IR is known as such [0090].


Claims 2,3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540).
Features detailed above concerning the teachings of Fu et al. (2018/0148246) are incorporated here.
Fu et al. (2018/0148246) fails to teach the structure of the flexographic coater to include pan roller, transfer cylinder, plate cylinder and transfer pads.
Smith et al. (2016/0059540) teaches a flexible printing system which includes a pan roller (175) for transferring coating material (165) from the pan to a transfer roller (171), a transfer roller/cylinder (171) for application of the coating to the substrate (151) being supplied by a plate cylinder/roller (174) and the transfer roller/cylinder (171) having transfer pads (173) for application of the coating to the substrate.  In addition, these claimed parts are typical of a flexographic coater/printer.   
Therefore it would have been obvious for one skilled in the art to have modified  Fu et al. (2018/0148246) flexographic coater to include the claimed as evidenced by Smith et al. (2016/0059540) with the expectation of achieving similar success.
Regarding claims 3 and 5, Smith et al. (2016/0059540) depicts transfer pads (173) in a pattern to be applied to the substrate (Fig. 4).  Fu et al. (2018/0148246) teaches a patterned coating and using flexographic printing [0070] and (figs. 8A-C,14C and 17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540) further in combination with Kolbe et al. (6,647,880).
Features detailed above concerning the teachings of Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540) are incorporated here.
 Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540) fails to teach the transfer cylinder to include transfer pads having a sponge material.
Kolbe et al. (6,647,880) teaches a flexographic printing press whereby the surface of the cylinder is made up of a sponge material (abstract and claim 22).  
Therefore it would have been obvious for one skilled in the art to have modified  Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540) to include the transfer cylinder to have a sponge material as Kolbe et al. (6,647,880) with the expectation of achieving similar success, i.e. applying the material regardless of the material itself.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715